[logobw.jpg]





January 06, 2014


Carla Rolinc




Re: Conditional Offer of Employment


Dear Carla:


It is my pleasure to confirm our offer for the position of Chief Information
Officer with BakerCorp reporting directly to me. We would like you to start work
on or about 1 /13114 pending the favorable results of your pre-employment drug
screening, and background check pursuant to BakerCorp's Alcohol and Substance
Abuse Policy, and essential functions of the job. We look forward to you
starting as quickly as possible following successful completion of these tests.


This offer of regular, full-time, exempt employment includes a beginning annual
salary of $195,000.00 paid at a bi-weekly rate of $7,500.00. You will also be
eligible for the Corporate Incentive Compensation Plan. Please review the
enclosed plan document for details. Your initial ninety (90) days of employment
will be considered a probationary period.


As soon as reasonably practicable following your start date, we will recommend
to our Board of Directors that you be granted an option to purchase 5,000 shares
of common stock of BakerCorp International Holdings, Inc., pursuant to an option
agreement between that entity and you substantially in the form attached hereto.
This grant is subject to the Board's approval.


You and your eligible dependents (as set forth in the attached employee benefit
materials) may be eligible to enroll in some or all of the employee benefit
plans maintained by BakerCorp. There may be a waiting period for you and/or your
eligible dependents. The Benefit Plans include medical, dental, vision, life
insurance, accidental death and dismemberment, and disability. Participation in
these coverage options and the 401 (k) plan are on a pre-tax basis Please note
the rules regarding the eligibility to participate in, and all other
requirements applicable to the Benefit Plans, are contained in the Summary Plan
Documents and should be your sole source of information with respect to the
Benefit Plans. In the event of any discrepancy between the SPDs and any other
document or information provided to you, including representations made by any
employee of BakerCorp, the SPDs will control.


In order to successfully complete the required pre-employment process, there are
a number forms that you need to print out, complete, sign and return within
three (3) business days of receipt of this letter. We recommend you keep copies
for your files.

3020 Old Ranch Parkway f Suite 220 I Seal Beach, California 90740
(562) 430-6262 f (562} 430-4865 Fax f www.bakercorp.com
Ronne, Carla
 
Other NE Offer Letter v07012013

--------------------------------------------------------------------------------

[logobw.jpg]



Conditional Offer of At-Will Employment
Page2
- - 11 ~ /, /- ;;"";::-~- "-7};·E""-l-~-;-~- =,--xx- - -- -- - ~~==~"~
---~,~-,-,-~,~ - , "";x~-,,£’
ATTACHMENT
TITLE
DIRECTIONS
2-A
Acceptance and
Acknowledgment
Sign this form to acknowledge receipt and acceptance of
all terms of this Conditional Offer of At-Will Employment
and the Company policies.
2-B
BakerCorp Alcohol and
Substance Abuse
Policy
Read carefully and ask any questions you may have to
ensure that you fully understand the policy. Keep the
policy document for your records.
2-B
Receipt and
Acknowledgement and
Consent and
Authorization for
Release of Information
On page 10 of the Alcohol and Substance Abuse Policy is
a form for you to complete and sign to acknowledge
receipt and acceptance of the policy and well as
authorization for release of your information.
2-E
Lists of Acceptable
Documents
Review the list of required documents to establish your
identity and employment authorization required by
Federal law. Bring the acceptable documents with you
the first day of employment and keep this document for
your records.
2-H
Summary of Your
Rights Under the Fair
Credit Reporting Act
Read this form carefully that details your rights when
background checks are completed. Please keep this
form for your records.
 
The Corporate
Incentive
Compensation Plan
Sign Attachment 2-A Acceptance and Acknowledgment
form to acknowledge receipt and acceptance. Keep the
document for your records.
Clinic Instructions Packet
Sent separately to you by overnight
carrier
You will receive a Clinic Instructions Packet that includes
all the forms you are required to take to the clinic to
perform your pre-employment tests. Take.this entire
packet along with a valid form of identification to the clinic
within 3 days of receipt of the packet.


Please email newhires@bakercorp.com after you have
visited the clinic.







3020 Old Ranch Parkway f Suite 220 I Seal Beach, California 90740
(562) 430-6262 f (562} 430-4865 Fax f www.bakercorp.com
Ronne, Carla
 
Other NE Offer Letter v07012013

--------------------------------------------------------------------------------

[logobw.jpg]

Conditional Offer of Employment
Page3


Here are your options for returning the documents to us:


1.
Scan signed copies and email to newhires@bakercorp.com Please feel free to take
the forms to a BakerCorp branch or office for assistance.

2.
Fax signed copies to (562) 375-0577. Please feel free to take the forms to a
BakerCorp branch or office for assistance.

3.
Put the signed originals in the reusable overnight envelope used to deliver your
Clinic Instructions, attached the pre-paid return label that was enclosed in the
envelope, and take it to your local FedEx or UPS.



Employment with BakerCorp is for no specific period of time. Accordingly, either
you or BakerCorp may terminate your employment relationship at any time for any
reason, with or without cause. Additionally, your job duties, title,
compensation and benefits, BakerCorp personnel policies and procedures and all
terms of employment may be changed from time to time by BakerCorp with or
without cause. The "at-will" nature of your employment with BakerCorp, as set
forth above, may only be changed in a written document expressly doing so, which
is signed by you and the Chief Executive Officer of the company.


This offer is made to you based on our assessment of your personal capabilities
and suitability for employment with BakerCorp, and not to gain access to
confidential or proprietary information or trade secrets pertaining to any
former employer. You are not to utilize or divulge confidential or proprietary
information or trade secrets pertaining to any former employer in connection
with your employment at BakerCorp and you are reminded that you must comply with
any legally enforceable agreements you have entered with your former employers
regarding such matters. Notwithstanding the foregoing, you represent and warrant
that you have you not entered into such agreement with your former employers,
and realize that BakerCorp is relying on your representation in extending this
offer to you. This offer supersedes all previous offers, negotiations and
communications, oral, written or implied, with you regarding employment with
BakerCorp.


BakerCorp has been built by people like you, people who have integrity, care
about providing excellent customer service and who want to work for a company
where they can proudly grow their careers.


Congratulations Carla on being selected to join our team. At BakerCorp, we
strive to hire only the best and highest quality individuals who will make a
difference. We look forward to your contributions and the continued success of
BakerCorp.


Sincerely,


/s/ Bob Craycraft
BobCraycraft
Chief Executive Officer
Enclosures

3020 Old Ranch Parkway f Suite 220 I Seal Beach, California 90740
(562) 430-6262 f (562} 430-4865 Fax f www.bakercorp.com
Ronne, Carla
 
Other NE Offer Letter v07012013

--------------------------------------------------------------------------------

[logobw.jpg]

ATTACHMENT 2-A
Acceptance and Acknowledgment


I agree to and accept the terms and conditions of employment as outlined in my
Conditional Offer of Employment and the Company policies. My acceptance is based
solely on the terms and conditions stated in this offer notwithstanding any oral
representations that may have been made tome.


I attest to the fact that I have not signed any documents from any previous
employer, including but not limited to a non-compete or non-solicitation
agreement, that would restrict me in any way from working for BakerCorp or
performing any duties assigned to me at BakerCorp. I further represent, warrant
and agree that I will not use, disclose or rely upon any confidential, trade
secret, or proprietary information belonging to my previous employer(s),
including but not limited to customer lists, sales methods, and techniques, for
the benefit of or while employed by BakerCorp.


I understand that as a condition of employment with BakerCorp, I must sign and
return:


1.
Acceptance and Acknowledgement form (Attachment 2-A)

2.
BakerCorp Alcohol and Substance Abuse Policy Receipt and Acknowledgement and
Consent and Acknowledgement for Release of Information (Attachment 2-B)

3.
Applicant Disclosure, Authorization and Release Form (Attachment 2-F)

4.
Consumer Disclosure and Authorization Form (Attachment 2-G)



Please return these required . documents and visit the cUtlic within three 13)
business days of receipt. We recommend you keep copies of all documents for your
files.


Again, here are your options for returning the documents to us:


1.
Scan signed copies and email to newhires@bakercorp.com Please feel free to take
the forms to a BakerCorp branch or office for assistance.

2.
Fax signed copies to (562) 375-0577.

3.
Put the signed originals in the reusable overnight envelope used to deliver your
Clinic Instructions, attached the pre-paid return label that was enclosed in the
envelope, and take it to your local FedEx or UPS.



Print Name:
Carla D. Rolinc
 
 
 
 
 
 
 
 
Signature:
/s/ Carla D. Rolinc
 
Date:
1/8/2014




3020 Old Ranch Parkway f Suite 220 I Seal Beach, California 90740
(562) 430-6262 f (562} 430-4865 Fax f www.bakercorp.com
Ronne, Carla
 
Other NE Offer Letter v07012013